Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE

Response to Amendment
The amendment filed on 03/14/2022 has been entered. Claims 1-4, 7-8, 13 and 16-20 are now pending in the Application. Claims 1-4, 7-8, 13 and 16-20 have been amended and claims 5-6 and 9-12 were canceled by the Applicant. Claims 14 and 15 were previously withdrawn. Claims 1-4, 7-8, 13 and 16-20 are found allowable. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14 and 15 directed to species II-VII non-elected without traverse in replay filed on 10/12/2021.  Accordingly, claims 14 and 15 have been cancelled by Examiner’s amendment.


Allowable Subject Matter

Claims 1-4, 7-8, 13 and 16-20 are allowed.


Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding independent claim 1, Amitai teaches an optical system (e.g. Fig. 47-49, Abstract, paragraphs [01-02, 06-12, 59-61, 129- 133]; e.g. “collimating optical device”) comprising an arrangement of optical components defining a light-path (see e.g. Fig. 49 for arrangement of components of optical device defining a light path e.g. from light source eye of observer, e.g. EMB, paragraphs [01-04, 06-12, 129- 133]), said system including:
(a) an image light provider providing image input light (see Fig. 49,  paragraphs [130-132], image light provider such as light display source e.g. 36);
(b) a collimator comprising a lens having a lens optical axis (see Fig. 49, [132-133], collimator e.g. lens 378, lens 400 having optical axis) and a first quarter-wave plate  (see Fig. 49, paragraphs [130-132] e.g. quarter- wavelength retardation plate e.g. 376, 398), the collimator deployed downstream from said image light provider (i.e. as lens e.g. 400, 378 is deployed in light-path downstream from image light provider e.g. 360, as depicted in Fig. 49, paragraphs [132-133]);
(c) a first polarization-selective reflector (PSR) deployed downstream of the collimator ( e.g. as first polarization beamsplitter e.g. 364 deployed downstream of lens 378, as depicted in Fig. 49, paragraphs [132-133]);
(d) a first prism comprising an entrance surface having a normal corresponding to a first rectangular axis of said first PSR (e.g. as first prism e.g. 366 having entrance surface at bottom surface facing element 362 towards source 362, and having a normal corresponding to first rectangular axis e.g. along light 360 of first beamsplitter e.g. 364 as depicted in Fig. 49, paragraphs [132-133]), a second surface having a normal corresponding to a second rectangular axis of the first PSR (e.g. second surface upper right e.g. 368 corresponding to second rectangular axis of 364, as depicted in Fig. 49, paragraphs [132-133]), and  a third surface adjacent to the first PSR (i.e. third surface of prism 366 associated with 364, as depicted in Fig. 49, paragraphs [132-133]); 
(e) a second PSR inclined with respect to the first PSR (e.g. polarizing beamsplitter e.g. 388 inclined with respect to 364, (see Fig. 49, [0132]; polarizing beamsplitter e.g. 388); 
(f) a second prism (second prims e.g. 384, Fig. 49) comprising a fourth surface adjacent to the first PSR (e.g. as fourth surface e.g. its lower surface 386, adjacent to first PSR  i.e. first beamsplitter 364 depicted in Fig. 49, paragraphs [132-133]) and a fifth surface adjacent to the  second PSR (i.e. as surface e.g. 390 or surface next to 388, that is adjacent to said PSR e.g. second polarizing beamsplitter 388, depicted in Fig. 49, paragraphs [132-133]); 
(g) a third prism (e.g. as prism 340 as third prism detailed in Fig. 47-48 for references as depicted in Fig. 49, paragraphs [128-132]) comprising a seventh surface adjacent to the second PSR (see Fig. 47-48 for references in Fig. 49, from third prism 340, specifically Fig. 47, bottom surface or element 342 as seventh surface adjacent to second polarizing beamsplitter e.g. 388, paragraphs [132-133]) and an eighth surface adjacent to a second quarter-wave plate (see Fig. 47-48 for references in Fig. 49, see Fig. 47, from third prism 340, as eight surface is the left side surface from element 342 adjacent to quarter-wavelength retardation plate 398, paragraphs [132-133]), and a ninth surface (see Fig. 47-48 for references in Fig. 49, see Fig. 47 from third prism 340, ninth surface at e.g. 326, paragraphs [128-133]); and 
(h) a reflective element (e.g. reflective surface 402, Fig. 49, paragraphs [132-133]) inclined with respect to the first and second rectangular axes of said first PSR (as e.g. normal to the surface of reflective element 402 is inclined with respect to first axis along e.g. bottom light 360 and second rectangular axes e.g. reflected light from surface 368 traversing first beamsplitter 364 toward surface 380 of first PSR e.g. 364, depicted in Fig. 49, paragraphs [132-133]), 
wherein the light-path is defined at least in part by light (see Fig. 49, [0132] “As illustrated in FIG. 49, first as the s- polarized light-waves 360, emanating from a light display source 362”):
 (i) propagating toward said first PSR (light waves 360, emanating from a light display source 362, propagate and reflect off the first polarizing beamsplitter 364, depicted in Fig. 49, paragraphs [132-133]),
(ii) traversing said first PSR (i.e. as reflected and now p-polarized light-waves pass through the polarizing beamsplitter 364, depicted in Fig. 49, paragraphs [132-133]), 
(iii) then traversing in a first direction said second PSR (then the now p-polarized light-waves pass through the second polarizing beamsplitter 388, depicted in Fig. 49, paragraphs [132-133]), and
(iv) then reflecting from a second direction from said second PSR in an output image direction (i.e. as reflecting from second PSR i.e. 388, from second direction to output direction to exit the substrate through the upper surface 404 to enter the substrate 30, as depicted in Fig.49, paragraphs [130-133]), wherein the output image direction is oblique to the first and second rectangular axes of the first PSR (i.e. as  output direction to exit direction is oblique to the first e.g. bottom light 360 and second rectangular axes e.g. reflected light from surface 368 traversing first beamsplitter 364 toward surface 380 of first PSR e.g. 364, as depicted in Fig.49, paragraphs [130-133]). 
However regarding claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest such an optical system with arrangement of optical components  including the specific arrangement where the second surface (of the first prism) is adjacent to the first quarter-wave plate, in combination with all other claimed limitations of claim 1. 

With respect to claims 2-4, 7-8, 13 and 16-20, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hadad et al. US 20100067110 A1 also discloses some features of the instant invention (see e.g. Figs. 9-11 and their descriptions). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872